         Case 6:13-cr-00600-MC         Document 34      Filed 05/26/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


  UNITED STATES OF AMERICA,                           Case Nos. 6:13-cr-600-MC

                                   Plaintiff,
                                                      ORDER GRANTING MOTION TO
                      v.                              REDUCE SENTENCE

  RICHARD B. SCHOENE,

                                 Defendant.

MCSHANE, District Judge:

       This matter is before the Court on the parties’ joint motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i) . Based on the filings to date and the agreement of the parties, and

after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that

extraordinary and compelling reasons warrant a reduction of defendant’s sentence to time served.

The Court concludes that the defendant does not pose a danger to any other person or the

community. The U.S. Probation Office has approved a release plan for Mr. Schoene and he has

agreed to self-quarantine for 14 days upon arrival. This sentence reduction is consistent with the

currently applicable U.S. Sentencing Commission policy statements.

       The Court therefore GRANTS the Joint Motion to Reduce Sentence (No. 1:13-cr-600-MC,

Docket 32.




Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
         Case 6:13-cr-00600-MC         Document 34      Filed 05/26/20     Page 2 of 2




       IT IS HEREBY ORDERED that Defendant shall be released on Tuesday, May 26, 2020,

for travel to his approved release residence in Washington. Upon his arrival in Washington, the

defendant shall be required to adhere to a 14-day quarantine period at home or at another location

approved by the United States Probation Office.

       IT IS FURTHER ORDERED that an amended judgment and commitment order shall be

prepared and entered forthwith in accordance with this decision.

       Dated this 26th_ day of May, 2020.


                                                    s/Michael J. McShane
                                             Hon. Michael J. McShane
                                             United States District Court Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
